Hill, C. J.
1. The judge of the city court of Baxley was qualified! under the constitution of 1877, to preside in the superior court and try this case, the judge of the latter court being disqualified. Constitution of 1877, art. 6, sec. 5 (Civil Code, § 5851); Paulk v. State, ante (58 S. E. 1108).
2. It is no cause of challenge to the array that twelve of the forty-eight jurors constituting the array had just served as a jury on the trial of a person jointly indicted with the defendant, in which a verdict of guilty was rendered, and that the witnesses and the evidence in the present case would be the same as in the former. Such cause of challenge was not good against the panel, but would have been available only by challenges to the polls. Schnell v. State, 92 Ga. 459 (17 S. E. 966).
3. The written requests to charge on the issue made by the facts proved, as to whether the specific intent of the defendant was to commit the offense of larceny or some other offense, were fully covered by the charge of the court on that subject.
4. No error of law was committed, and the verdict is supported by the evidence. Judgment affirmed.